Citation Nr: 9933148	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-13 001	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had active service from October 8, 1992 to 
November 5, 1992, when he was discharged for not having met 
physical standards for service.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 1996, when it was remanded for 
additional evidentiary development.  Such development has 
been accomplished and the appeal is once again before the 
Board for appellate review.  In support of his claim, the 
appellant presented sworn testimony at a hearing held at the 
Board in Washington, D.C., in September 1999.  Subsequent to 
the hearing, the appellant and his representative submitted 
additional documentary evidence in support of the appeal.  
The evidence was accompanied by a waiver of original RO 
jurisdiction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant was not treated for asthma prior to his 
period of service. 

3.  Asthma was initially manifest during active duty.


CONCLUSIONS OF LAW

1.  The statutory presumption of soundness has not been 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

2.  Service connection for asthma is warranted.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The report of the general medical examination conducted in 
July 1992, prior to the appellant's entrance onto active duty 
reveals that his lungs and chest were considered to have been 
normal at that time.  The appellant described his health as 
good, and reported taking no medications and having no 
allergies.  Furthermore, he indicated that he had no ear, 
nose, or throat trouble, no hay fever, no asthma, no 
shortness of breath, no pain or pressure in his chest, and no 
chronic cough; and that he had never had any of these 
symptoms.  The examining physician noted that the appellant 
had no significant medical history at that time.

As noted above, the appellant entered onto active duty 
October 8, 1992.  His service medical records show that on 
October 21, 1992, he suffered an asthma attack during 
physical training and was taken to the allergy clinic.  
According to the report, he stated at that time that he had a 
life-long history of asthma and that he had been under the 
care of a Dr. Sung in New Castle, Pennsylvania, prior to 
entering service.  Upon clinical examination, auscultation of 
the lungs revealed expiratory wheezes bilaterally, while 
examination of the head, eyes, ears, nose, and throat 
revealed moderately edematous and congested nasal mucosa, but 
no nasal polyps.  Pulmonary function studies revealed a 
forced vital capacity which was 60 percent of that predicted, 
and forced expiratory volume in one second which was 
56 percent of predicted.  Both measurements improved after 
the administration of inhalant medication.

The report of a Medical Board proceeding dated October 23, 
1992, shows that the Medical Board relied upon the 
appellant's statement that he had a lifelong history of 
asthma and had received treatment from Dr. Sung.  The Medical 
Board emphasized that the appellant's father had asthma as 
well.  It was concluded that the appellant's asthma had 
existed prior to service and it was recommended that the 
appellant be discharged from service as not fit for active 
military service.  On October 31, 1992, the appellant signed 
a form indicating the he concurred with the proceedings and 
requested to be discharged from the Army.  

The appellant filed a claim for entitlement to service 
connection for asthma in February 1993.  He attributed his 
initial onset of asthma to having had to remove his gas mask 
while inside a gas chamber during basic training.  He 
emphasized in the application that he had not had asthma 
prior to service.  He also emphasized that he had been 
adopted and that his adopted-father's asthma condition was 
irrelevant and did not predispose him to develop asthma.  
Additionally in support of his claim, he noted that he had 
participated in track all through high school and had not had 
any problems with asthma.

Private medical records reflecting pre-service treatment by 
Dr. Sung have been obtained for review.  These records do not 
contain any indication that the appellant had or was treated 
for asthma.  One notation indicates that the appellant's 
lungs were "clear" upon examination.  

Following a VA examination for purposes of compensation in 
November 1996, the examiner rendered a diagnosis indicating a 
history of reactive airway disease from 1992.  The examiner 
also commented that there was not enough evidence to say 
whether the appellant had asthma prior to service.  

A second VA examination was conducted in September 1997.  The 
examiner presented a diagnosis of bronchial asthma, which he 
described as mild to moderately symptomatic.  The examiner 
also summarized the appellant's service medical records and 
commented that a medical determination as to the approximate 
date of onset was not possible, but was rather a matter 
requiring an administrative determination to resolve the 
conflicting evidence contained in the record.

During a hearing held at the RO in April 1995, and again 
during the hearing held at the Board in September 1999, the 
appellant testified under oath to the effect that his initial 
episode of asthma had occurred during basic training, and 
that he had not suffered from asthma or symptoms such as 
shortness of breath, or coughing prior to service.  He 
explicitly denied having told any of the medical personnel in 
service that he had had a life-long history of asthma.  He 
also explained that although his father suffered from asthma, 
because he had been adopted, he had no genetic predisposition 
toward asthma of which he was aware.  Lastly, he affirmed 
that he had suffered from symptoms of asthma ever since the 
initial episode in service.

The appellant's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Additionally, the undersigned specifically 
finds that the appellant's demeanor and sincerity during the 
hearing further supports the credibility of his testimony.

In October 1999, the appellant and his representative 
submitted a statement obtained from Dr. Sung.  In the 
statement, Dr. Sung affirmed that he had provided medical 
care to the appellant prior to his entry into service, and 
that he had not treated him for asthma.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111.  38 C.F.R. § 3.304; Crowe v. Brown, 
7 Vet. App. 238 (1994).  In Crowe, the United States Court of 
Appeals for Veterans Claims (Court) indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where the disability 
for which service connection is sought was not detected at 
the time of such examination.

A review of the evidence of record shows that the only 
evidence indicating that the appellant's asthma pre-existed 
his brief period of service consists of the service medical 
records indicating that the appellant stated he had had a 
lifelong history of asthma.  The Medical Board did not seek 
independent confirmation of the appellant's reported 
statement.  Rather, the appellant's credible hearing 
testimony and the statement from his treating physician prior 
to service tend to prove that he did not have asthma prior to 
service.  Based in part upon the appellant's demeanor during 
the hearing, as well as his written statements, the Board 
observes that any asserted misunderstanding by the person 
responsible for obtaining and recording the medical history 
during the initial inservice treatment for asthma would be 
entirely believable.

In a similar case, the United States Court of Veterans 
Appeals (Court) recently held that service medical reports 
which "are not supported by any contemporaneous clinical 
evidence or recorded history" cannot constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness at induction.  A bare conclusion, even one written 
by a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness.  
Miller v. West, 11 Vet. App. 345 (1998).  Furthermore, a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Grover v. West, 12 
Vet. App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1995).

The Board therefore holds that the presumption of soundness 
with regard to the appellant's asthma upon entrance into 
service has not been rebutted by clear and unmistakable 
evidence.  

The standard of review to be employed by the Board in 
resolving each issue raised provides the appellant with the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).  If 
the evidence supports the appellant's claim, then the 
appellant prevails on the claim.  If the evidence is in 
equipoise, application of the benefit of the doubt standard 
tips the balance in favor of the appellant and the appellant 
again prevails on the claim.  Only if the preponderance of 
the evidence goes against the claim will the appellant be 
denied the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 Fed.3d 
1477 (Fed. Cir. 1977) and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 

As a layperson, the appellant is not a medical expert and he 
is not competent to express an authoritative opinion 
regarding either the diagnosis or the etiology of his 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He 
is, however, competent to affirm that he did not suffer 
symptoms of shortness of breath or other asthma symptoms 
prior to service and that he has had continuity of such 
symptoms subsequent to service.  Falzone v. Brown, 8 Vet. 
App. 398 (1995); Harvey v. Brown, 6 Vet. App. 390 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that medical evidence is not always required 
to establish continuity of symptomatology; in some cases, 
depending upon the type of evidence and the nature of the 
claim being made, lay evidence can suffice to establish 
continuity.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Therefore, the appellant is accorded the presumption of 
soundness upon entrance into service as clear and 
unmistakable evidence does not show that the appellant 
suffered from asthma prior to his entrance into service.  The 
service medical records provide clear documentation of an 
initial asthma episode during service.  Additional evidence 
tends to show that he has suffered from asthma symptomatology 
continuously since his discharge from service.  

Thus, the evidence pertinent to the appellant's claim appears 
to be in relative equipoise.  Governing law requires that 
application of the benefit of the doubt standard must tip the 
balance in favor of the appellant, so that the appellant 
prevails on the claim.  The Board concludes that service 
connection is warranted for asthma as a disease which was 
first manifested during military service, and which is shown 
by competent and credible evidence to have continued since 
service to the present time.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. § 3.303.


ORDER

Service connection for asthma is granted.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)


 

